         Case 1:20-mc-00042-UNA Document 1 Filed 07/07/20 Page 1 of 1
                                                                                   FILED
                                                                                    JUL - 7 2020
                           UNITED STATES DISTRICT COURT                       Clerk, U.S. District & Bankruptcy
                                                                              Court for the District of Columbia
                           FOR THE DISTRICT OF COLUMBIA

                                                           Case: 1:20−mc−00042
 ROY A. DAY,                                               Assigned To : Unassigned
                                                           Assign. Date : 7/7/2020
        Plaintiff,                                         Description: Misc.
               v.                                         Civil Action No. 20- (JEB)
 DONALD J. TRUMP, et al.,

        Defendants.

                                            ORDER

       As there is nothing in Plaintiff’s Motion that warrants sealing his Complaint, the Court

ORDERS that his Motion to Seal is DENIED.

IT IS SO ORDERED.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge
Date: July 7, 2020




                                                1
